PER curiam:
t — i
El Ledo. Mariano Garay Texidor fue suspendido el 10 de enero de 1997, mediante per curiam, del ejercicio de la no-taría por no haber cumplido ni rendido a tiempo varios índices notariales.
Al momento de su suspensión estaba pendiente ante nos la queja promovida por el Sr. Carlos A. Medina Carrillo, por alegadamente el licenciado Garay Texidor, en su ges-tión notarial, no haber presentado al Registro de la Propie-dad copia de una escritura de compraventa.
Este hecho fue expuesto en su Informe de 22 de noviem-bre de 1996 por la Leda. Carmen H. Carlos, Directora de la Oficina de Inspección de Notarías, quien nos informó, ade-*44más, que el licenciado Garay Texidor mudó y trasladó sus Protocolos sin autorización.
Ante estas circunstancias, el 7 de febrero de 1997 bajo apercibimiento de ser suspendido provisionalmente del ejercicio de la profesión de abogado, le concedimos al licen-ciado Garay Texidor veinte (20) días para que expusiera su posición en cuanto a la queja aludida. A su solicitud, le concedimos una prórroga hasta el 31 de marzo.
KH HH
Al presente, un análisis del expediente revela que ha transcurrido el término referido sin que el licenciado Ga-ray Texidor haya honrado nuestro requerimiento.
No cabe otra ruta decisoria que hacer valer nuestras órdenes y suspenderlo provisionalmente, sin ulterior trá-mite, del ejercicio de la abogacía. Véanse: In re Claudio Ortiz, 141 D.P.R. 937 (1996); In re Candelario López, 141 D.P.R. 842 (1996); In re Sepúlveda Negroni, 142 D.P.R. 572 (1996); In re Avilés Vega, 141 D.P.R. 627 (1996); Pueblo v. Rivera Rivera, 141 D.P.R. 121 (1996); In re Santiago Méndez, 141 D.P.R. 75 (1996); In re Pérez Santiago, 141 D.P.R. 112 (1996); In re Murphy Rodríguez, 140 D.P.R. 245 (1996); In re García Pagán I, 139 D.P.R. 545 (1995); In re Ríos Acosta II, 139 D.P.R. 359 (1995); In re Ayala Torres, 139 D.P.R. 45 (1995).

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Rebollo Lopez no intervinieron.